ACCEPTED
                                                                           04-14-00620-CV
                                                                FOURTH COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                                                                      1/30/2015 8:36:33 AM
                                                                             KEITH HOTTLE
                                                                                    CLERK



                         No. 04-14-00620-CV
                                                          FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
                       IN THE COURT OF APPEALS     01/30/2015 8:36:33 AM
                  FOR THE FOURTH DISTRICT OF TEXAS     KEITH E. HOTTLE
                                                            Clerk
                           AT SAN ANTONIO



                   ROSA OBREGON PEREZ, ET AL.
                                                 Appellants,
                                  v.

           THE GOODYEAR TIRE & RUBBER COMPANY,
                                                  Appellee


On Appeal from Cause No. 26130, In the 83rd Judicial District Court of
  Val Verde County, Texas, Honorable Robert E. Cadena, Presiding


          UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANTS’ REPLY BRIEF



TO THE HONORABLE COURT OF APPEALS:
     Appellants ROSA OBREGON PEREZ, RICARDO O. PEREZ,

Individually and as Next Friend of ROSA ELIA PEREZ, MARIA

PEREZ JALOMUS, JUAN JOSE PEREZ, JULIO PEREZ, JR., and

FERNANDO PEREZ, respectfully request that the time to file their

reply brief be extended until 20 days after either Appellee files its

amended brief or February 23, 2015, whichever is earlier. This is their
first request for an extension of time to file their reply brief.      The

requested extension is unopposed.

                                        I.

      This appeal arises from the July 31, 2014 Final Judgment

rendered by the trial court. The notice of appeal was filed by mail on

August 26, 2014, and received by the trial court on September 2, 2014.

The Clerk’s Record was filed on October 15, 2014. Appellants’ brief was

filed on December 14, 2014.      Appellee filed its brief on January 21,

2015. Appellants’ reply brief is currently due to be filed on or before

February 10, 2015. However, that date could change depending upon

whether Appellee files an amended brief.

      Due to the sealed record that is part of the appellate record in this

appeal, Appellee also requested that its attorneys be permitted to

review the sealed record and, if necessary, file an amended brief. On

January 23, 2015, this Court granted the motion, permitting access to

the sealed record and until February 23, 2015 to file an amended brief,

if they choose to do so.      Appellants respectfully request that the

deadline for filing their reply brief be extended until 20 days after

either Appellee files an amended brief or February 23, 2015, whichever

is earlier.




                                    2
                                    II.

     This extension is not sought for purposes of delay, but to limit the

amount of unnecessary briefing that is filed with this Court. Under the

current deadlines, Appellants would be required to file a reply brief

responding to the arguments raised in Appellee’s brief by February 10,

2015. However, due to the Court’s order, those arguments could change

should Appellee file an amended brief, thus necessitating a second reply

brief by Appellants. In order to ensure that Appellee has presented all

of its arguments before Appellants reply, Appellants respectfully

request that the deadline for filing their reply brief be extended until 20

days after either an amended brief has been filed or the time for filing

one has passed, whichever is earlier.

                                   III.

                  CERTIFICATE OF CONFERENCE
     The undersigned conferred with counsel for Appellee, and
Appellee does not oppose the requested extension.


     WHEREFORE, PREMISES CONSIDERED, Appellants ROSA

OBREGON PEREZ, RICARDO O. PEREZ, Individually and as Next

Friend of ROSA ELIA PEREZ, MARIA PEREZ JALOMUS, JUAN

JOSE PEREZ, JULIO PEREZ, JR., and FERNANDO PEREZ,

respectfully request that the Court grant their motion for extension of


                                   3
time in which to file their reply brief and extend the deadline until 20

days after either Appellee files an amended brief or February 23, 2015,

whichever is earlier, and grant such other and further relief to which

they are justly and equitably entitled.

                                  Respectfully submitted,

                                   _/s/ William G. Neumann__________
                                   William G. Neumann, Jr.
                                   SB 14931000
                                   HAGOOD & NEUMANN
                                   1520 E. Highway 6
                                   Alvin, Texas 77511
                                   Telephone: 281.331.5757
                                   Fax: 281.331.1105
                                  Counsel for Appellants




                                   4
                     CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this document will
be sent to the following parties of record:

J. Michael Myers
NATHAN HOWELL SMITH & LEE, PLLC
10001 Reunion Place, Suite 600
San Antonio, Texas 78216
Attorneys for Appellee
The Goodyear Tire & Rubber Company

                                 _/s/ William G. Neumann__________
                                 William G. Neumann, Jr.




                                  5